Case 2:18-cv-12141-SJM-DRG ECF No. 10, PageID.929 Filed 11/23/20 Page 1 of 12




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 TEYWON BECKHAM,
                                               Case No. 2:18-cv-12141
             Petitioner,
                                               HONORABLE STEPHEN J. MURPHY, III
 v.

 SHERMAN CAMPBELL,

             Respondent.
                                   /

                      OPINION AND ORDER
                     DENYING PETITION FOR
                   WRIT OF HABEAS CORPUS [1],
             DENYING CERTIFICATE OF APPEALABILITY,
         AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS

       Petitioner Teywon T. Beckham petitioned the Court for a writ of habeas

corpus. ECF 1. Petitioner challenged his convictions for assault with intent to do

great bodily harm less than murder, first-degree home invasion, being a felon in

possession of a firearm, and possession of a firearm during the commission of a felony.

See id. The etition raised two ineffective assistance of counsel claims: (1) Petitioner's

trial counsel failed to call an exculpatory witness and failed to investigate and

interview two witnesses; and (2) Petitioner's appellate counsel failed to investigate

two corroborating witnesses. Id. at    8–11. Respondent argued that both claims are

meritless and that some of the claims are procedurally defaulted. See ECF 7. The

Court will address each claim in turn.




                                           1
Case 2:18-cv-12141-SJM-DRG ECF No. 10, PageID.930 Filed 11/23/20 Page 2 of 12




                                  BACKGROUND

       Petitioner's convictions arise from a shooting in South Haven, Michigan. On

the day of the crime, Petitioner and his co-defendant Jason Henderson, bought a large

knife and shotgun shells. People v. Beckham, No. 320057, 2015 WL 2448521, at *1

(Mich. Ct. App. May 21, 2015). After, the pair "decided to get cocaine from Shawn

Gil." Id.

       Later that night, Gil's significant other, who was in a bedroom with Gil, heard

noises outside the bedroom door, so she woke Gil and called 911. Id. Gil left to

investigate and found a "man standing in the den" wearing a white t-shirt. Id. The

man then "turned around and fired a shot at Gil." Id.

       One of Gil's neighbors testified that after she heard the gun shots, she ran

outside and saw a "man run behind her home wearing a white t-shirt." Id. Henderson

stated that he heard two gunshots and that Petitioner then "came back to the SUV"

where Henderson was waiting. Id. While the two drove away, Petitioner told

Henderson "that he thought he had shot Gil[.]" Id. But before the pair made it home,

the SUV broke down. Id.

       Petitioner then flagged down a passing motorist to help jump-start the SUV.

Id. The motorist testified that Petitioner was wearing a white t-shirt, and that he

"noticed two guns lying in the ditch[.]" Id. The jump-start did not work, and after

leaving the scene, the motorist called the police. Id. Police then arrived and arrested

Petitioner—who was wearing a white t-shirt—and Henderson. Id.

       During the arrest, officers found glass shards in Petitioner's shoes that

matched the broken glass found in Gil's home. Id. A Michigan State Police Trooper


                                          2
Case 2:18-cv-12141-SJM-DRG ECF No. 10, PageID.931 Filed 11/23/20 Page 3 of 12




also "testified that [Petitioner had] told him that he and Henderson both went into"

Gil's home. Id.

      A jury later convicted Petitioner "of assault with intent to do great bodily

harm," in violation of Mich. Comp. Laws § 750.84, "first-degree home invasion," in

violation of Mich. Comp. Laws § 750.110a(2), "felon in possession of a firearm," in

violation of Mich. Comp. Laws § 750.224f, "and possession of a firearm during the

commission of a felony[,]" in violation of Mich. Comp. Laws § 750.227b. Id.

      Petitioner filed an appeal as of right in the Michigan Court of Appeals and

argued that his counsel's failure to call an exculpatory witness denied him his

constitutional right to the effective assistance of counsel. But the Michigan Court of

Appeals affirmed Petitioner's convictions, Beckham, 2015 WL 2448521, at *1–2, and

the Michigan Supreme Court denied further review, People v. Beckham, 498 Mich.

950 (2015).

      Petitioner then moved for a relief from judgment in the trial court and raised

an ineffective assistance of counsel claim. ECF 8-11. The trial court, however, denied

the motion. ECF 8-12. In the end, the state appellate courts denied leave to appeal

the ruling. People v. Beckham, No. 339364 (Mich. Ct. App. Sept. 15, 2017); People v.

Beckham, 501 Mich. 1081 (2018). Petitioner then brought the pending petition.

                                 LEGAL STANDARD

      The Court may only grant habeas relief to a state prisoner if a state court

adjudicated his claims on the merits and the adjudication was "contrary to" or led to

an "unreasonable application of" clearly established federal law. 28 U.S.C. §

2254(d)(1). "A state court's decision is 'contrary to' . . . clearly established law if it


                                            3
Case 2:18-cv-12141-SJM-DRG ECF No. 10, PageID.932 Filed 11/23/20 Page 4 of 12




'applies a rule that contradicts the governing law set forth in [Supreme Court cases]'

or if it 'confronts a set of facts that are materially indistinguishable from a decision

of [the Supreme] Court and nevertheless arrives at" a different result. Mitchell v.

Esparza, 540 U.S. 12, 15–16 (2003) (quoting Williams v. Taylor, 529 U.S. 362,

405–06 (2000)).

      A state court unreasonably applies Supreme Court precedent only when its

application of precedent is "objectively unreasonable." Wiggins v. Smith, 539 U.S.

510, 520–21 (2003) (internal citations omitted). A merely "incorrect or erroneous"

application is insufficient. Id. "A state court's determination that a claim lacks merit

precludes federal habeas relief so long as 'fairminded jurists could disagree' on the

correctness of the state court's decision." Harrington v. Richter, 562 U.S. 86, 101

(2011) (quoting Yarborough v. Alvarado, 541 U.S. 652, 654 (2004)).

      A federal court reviews only whether a state court's decision follows clearly

established federal law as determined by the Supreme Court when the state court

renders its decision. Greene v. Fisher, 565 U.S. 34, 38 (2011). A state court need not

cite or be aware of Supreme Court cases, "so long as neither the reasoning nor the

result of the state-court decision contradicts them." Early v. Packer, 537 U.S. 3, 8

(2002). Lower federal court decisions "may be instructive in assessing the

reasonableness of a state court's resolution of an issue." Stewart v. Erwin, 503 F.3d

488, 493 (6th Cir. 2007) (citing Williams v. Bowersox, 340 F.3d 667, 671 (8th Cir.

2003)).




                                           4
Case 2:18-cv-12141-SJM-DRG ECF No. 10, PageID.933 Filed 11/23/20 Page 5 of 12




                                    DISCUSSION

I.    Ineffective Assistance of Trial Counsel

      Petitioner seeks habeas relief because his defense counsel was ineffective for:

(a) failing to call Leo Barry as a defense witness; and (b) failing to investigate and

interview Leo Barry and Anitrius Atkinson. ECF 1, PgID 8–11.

      A Sixth Amendment right to effective assistance of counsel violation is

established where an attorney's "performance was deficient" and "the deficient

performance prejudiced the defense." Strickland v. Washington, 466 U.S. 668, 687

(1984). An attorney's performance is deficient if "counsel's representation fell below

an objective standard of reasonableness." Id. at 688.

      To establish that an attorney's deficient performance prejudiced the defense,

the petitioner must show "a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different. A

reasonable probability is a probability sufficient to undermine confidence in the

outcome." Id. at 694. Unless the petitioner shows both deficient performance and

prejudice, "it cannot be said that the conviction or [] sentence resulted from a

breakdown in the adversary process that renders the result unreliable." Id. at 687.

      On the whole, the standard for obtaining habeas corpus relief is "'difficult to

meet.'" White v. Woodall, 572 U.S. 415, 419 (2014) (quoting Metrish v. Lancaster, 569

U.S. 351, 358 (2013)). In the context of an ineffective assistance of counsel claim under

Strickland, the standard is "all the more difficult" because "[t]he standards created

by Strickland and § 2254(d) are both highly deferential [] and when the two apply in

tandem, review is doubly so." Harrington, 562 U.S. at 105 (internal citations and


                                           5
Case 2:18-cv-12141-SJM-DRG ECF No. 10, PageID.934 Filed 11/23/20 Page 6 of 12




quotation marks omitted). "[T]he question is not whether counsel's actions were

reasonable[;]" but whether "there is any reasonable argument that counsel satisfied

Strickland's deferential standard." Id. The Court will address each claim against

Petitioner's trial counsel in turn.

      A. Failing to Call an Exculpatory Witness

      Petitioner first argues that his trial counsel was ineffective for failing to call

Leo Barry as a witness. ECF 1, PgID 8. He contends that Barry's testimony would

have been exculpatory because it supported the defense's theory that Henderson was

not the shooter. Id.

      But there was other testimony that tied Petitioner to the crime. For instance

Gil testified that the man who shot at him was wearing a white t-shirt. ECF 8-7, PgID

324. And when the police arrested Petitioner shortly after the shooting, he was

wearing a white t-shirt. Beckham, 2015 WL 2448521, at *1. The witness who tried to

jump-start Henderson's car also testified that Petitioner was wearing a white t-shirt.

Id.

      But Petitioner argues that Barry would have testified that, when Henderson's

vehicle was stranded on the side of the road after the shooting, Barry drove

Henderson home so that Henderson could retrieve jumper cables. ECF 1, PgID 8. And

Petitioner argues that the testimony would have allowed the jury to infer that

Henderson changed shirts before his arrest. Id.

      The Michigan Court of Appeals held that the trial counsel was not ineffective

in failing to call Barry as a witness. Beckham, 2015 WL 2448521, at *2. Petitioner




                                          6
Case 2:18-cv-12141-SJM-DRG ECF No. 10, PageID.935 Filed 11/23/20 Page 7 of 12




provided no evidence to support a finding that Barry's testimony would have been

favorable. The police report detailing Barry's role stated only that Barry brought

gasoline and then drove Henderson home to retrieve jumper cables; it gave no sign

that Henderson changed his shirt. Id. Petitioner also made no attempt to explain

what Barry's trial testimony would have been. In short, the state court held that

Petitioner did not "overcome the strong presumption that defense counsel's decision

not to call Barry as a witness was objectively unreasonable." Id.

      The state appellate court also held that Petitioner failed to satisfy Strickland's

prejudice prong because other evidence supported his identity as the shooter. Id. For

one, Petitioner admitted to a Michigan State Police Trooper that he went inside Gil's

home. Id. Not to mention, Petitioner's shoes had glass shards that matched glass from

Gil's home but Henderson's shoes did not. Id.

      In sum, the decision of the Michigan Court of Appeals was not contrary to or

an unreasonable application of Strickland. At any rate, Petitioner has proffered no

evidence about the contents of Barry's expected testimony. That said, conclusory

allegations of ineffective assistance of counsel with no evidentiary support cannot

support a claim for habeas relief. See Workman v. Bell, 178 F.3d 759, 771 (6th Cir.

1998). Petitioner therefore did not show that counsel was ineffective in failing to call

Barry or that he was prejudiced by Barry's absence.

      B. Failure to Interview and Investigate Witnesses

      In his second ineffective assistance of counsel claim, Petitioner reasserts his

argument that his trial counsel erred in failing to investigate, interview, and call




                                           7
Case 2:18-cv-12141-SJM-DRG ECF No. 10, PageID.936 Filed 11/23/20 Page 8 of 12




Barry as a witness. ECF 1, PgID 11. He also argues that counsel erred in failing to

investigate and interview Anitrius Atkinson. Id. For the reasons discussed above,

Petitioner's claim related to Barry is meritless.

       For Petitioner's claim about Atkinson, Respondent argues that the claim is

procedurally defaulted. ECF 7, PgID 66–71. Because procedural default ordinarily is

not a jurisdictional matter, "federal courts are not required to address a procedural-

default issue before deciding against the petitioner on the merits." Hudson v. Jones,

351 F.3d 212, 215 (6th Cir. 2003) (citing Lambrix v. Singletary, 520 U.S. 518, 525

(1997)). In fact, it may be more economical for the federal court to simply review the

merits of a petitioner's claims rather than to address "complicated issues of state

law." Lambrix, 520 U.S. at 525. Indeed, the Court finds that it is more efficient to

proceed directly to the merits of the claim.

       Petitioner argues that Atkinson would have given favorable testimony about

what he was wearing on the day of the shooting and refers to her affidavit to support

his argument.1 ECF 1, PgID 11. In her affidavit, Atkinson states that, "on or about

May 22, 2013[,]" she was walking when she saw two men approaching. ECF 8-11,

PgID 732. One of the men was carrying a gun. Id. As the men drew closer, she

recognized them as Henderson and Petitioner. Id. Atkinson's affidavit stated that



1 Petitioner states that Atkinson's affidavit is attached to the Petition. ECF 1, PgID
11. It is not. Still, the affidavit is part of this Court's record because Respondent filed
it in accordance with Rule 5 of the Rules Governing Section 2254 Proceedings for the
United States District Courts. ECF 8-11, PgID 732. Atkinson's affidavit bears two
dates: September 19, 2015, and September 19, 2016. Id. But the Court need not
resolve the discrepancy to fairly determine Petitioner's claim.



                                            8
Case 2:18-cv-12141-SJM-DRG ECF No. 10, PageID.937 Filed 11/23/20 Page 9 of 12




Henderson was holding the gun and wearing a white shirt while Petitioner was

wearing a dark-colored shirt. Id. Petitioner maintains that Atkinson's testimony

would have established that Henderson wore a white shirt on the day of the shooting

and thus that Henderson was the shooter. ECF 1, PgID 11.

      But the trial court—the last state court to issue a reasoned decision addressing

the claim—held that Petitioner failed to overcome the presumption that his trial

counsel's decision to not call Atkinson resulted from trial strategy. See ECF 8-12,

PgID 754. The trial court reasoned that, although Atkinson's testimony may have

been somewhat helpful, her testimony would have been harmful as well because

"[s]he corroborate[d] testimony in the case that these two individuals were acting in

unison on the date in question, in possession of a gun on the date in question, and

willing to use it on others on the date in question." Id. The state court also held that

Petitioner failed to show a reasonable probability that Atkinson's testimony would

have altered the outcome and overcome the strength of the prosecution's case. Id.

      For two reasons, the state court's decision was not unreasonable. First,

Petitioner provides no evidence to support a finding that defense counsel did not

investigate and consider calling Atkinson as a witness. Counsel could have

reasonably concluded that her testimony that Petitioner and Henderson had planned

to rob her until she recognized them would outweigh any benefit from Atkinson's

testimony about the shirt colors. Second, Atkinson's testimony that Petitioner was

wearing a dark shirt was of little value given that Petitioner was wearing a white

t-shirt when arrested and he never claimed to have changed his t-shirt that night.




                                           9
Case 2:18-cv-12141-SJM-DRG ECF No. 10, PageID.938 Filed 11/23/20 Page 10 of 12




Given these two reasons and the significantly incriminating evidence cited by the

trial court, it was not unreasonable for the state court to conclude that counsel's

decision not to call Atkinson was a reasonable defense strategy and that Petitioner

was not prejudiced by defense counsel's decision. The Court therefore denies relief.

II.   Ineffective Assistance of Appellate Counsel

      Finally, as part of his second claim, Petitioner argues that his appellate

attorney was ineffective for failing to independently investigate Barry and Atkinson's

potential testimony and to raise a related ineffective assistance of trial counsel claim.

ECF 1, PgID 11.

      The Sixth Amendment guarantees a defendant the right to effective assistance

of counsel on the first appeal by right. See Evitts v. Lucey, 469 U.S. 387, 396–97

(1985). But a defendant does not have a constitutional right to have appellate counsel

raise every non-frivolous issue on appeal. Jones v. Barnes, 463 U.S. 745, 754 (1983).

The Supreme Court has explained that "for judges to second-guess reasonable

professional judgments and impose on appointed counsel a duty to raise every

'colorable' claim suggested by a client would disserve the very goal of vigorous and

effective advocacy. . . . Nothing in the Constitution or our interpretation of that

document requires such a standard." Id. at 754. Strategic and tactical choices about

which issues to pursue on appeal are "properly left to the sound professional

judgment of counsel." United States v. Perry, 908 F.2d 56, 59 (6th Cir. 1990).

      Because the Court finds that Petitioner's underlying ineffective assistance of

defense counsel claims lack merit, appellate counsel was not ineffective for failing to




                                           10
Case 2:18-cv-12141-SJM-DRG ECF No. 10, PageID.939 Filed 11/23/20 Page 11 of 12




include them on direct review. Bennett v. Brewer, 940 F.3d 279, 286 (6th Cir. 2019).

The Court will therefore dismiss the petition.

III.   Certificate of Appealability and In Forma Pauperis Status on Appeal

       To appeal the Court's decision, Petitioner must obtain a certificate of

appealability. To obtain a certificate of appealability, a petitioner must make "a

substantial showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2).

Thus, Petitioner must show that reasonable jurists could debate whether the Court

should have resolved the petition in a different manner, or that the issues presented

were adequate to deserve encouragement to proceed further. Slack v. McDaniel, 529

U.S. 473, 483–84 (2000). Here, jurists of reason would not debate the Court's denial

of these claims. The Court therefore denies a certificate of appealability. The Court

will also deny Petitioner leave to appeal in forma pauperis because Petitioner cannot

take an appeal in good faith. See 28 U.S.C. § 1915(a)(3).

                                      ORDER

       WHEREFORE, it is hereby ORDERED that the petition for a writ of habeas

corpus [1] is DENIED.

       IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

       IT IS FURTHER ORDERED that leave to proceed in forma pauperis on

appeal is DENIED.

       SO ORDERED.

                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
Dated: November 23, 2020



                                          11
Case 2:18-cv-12141-SJM-DRG ECF No. 10, PageID.940 Filed 11/23/20 Page 12 of 12




                         CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on November 23, 2020, by electronic and/or ordinary mail.

                                     s/ David P. Parker
                                     Case Manager




                                       12
